 



Exhibit 10.1          
April 1, 2007
ENZON PHARMACEUTICALS, INC.
2007 Outside Director Compensation Plan
Annual Retainers:
On an annual basis, outside directors will receive:

  •   a cash retainer of $25,000;     •   an additional cash retainer of $18,000
for service as chair of the Audit and Finance Committee;     •   an additional
cash retainer of $8,000 for service as chair of the Compensation Committee;    
•   an additional cash retainer of $5,000 for service as chair of any other
committee of the board;     •   an additional cash retainer of $8,000 for
service as a member of the Audit and Finance Committee; and     •   an
additional cash retainer of $4,000 for service as a member of any other
committee of the board.

     The cash elements above are to be paid quarterly at the end of each
quarter, beginning with the second quarter of calendar 2007.
Meeting Fees:
For each meeting attended, outside directors will receive:

  •   a meeting attendance fee of $2,000 cash for each meeting of the full board
attended in-person;     •   a meeting attendance fee of $1,000 cash for each
meeting of the full board attended by telephone;     •   a meeting attendance
fee of $1,000 cash for each meeting of a committee attended, either in-person or
by telephone.

Annual Equity Grants:
On an annual basis, outside directors will receive:

  •   a grant of stock options on the first trading day of the calendar year
with a value of $75,000 (the “Annual Option Grant”). The number of options in
the Annual Option Grant will be based on a Black-Scholes value and will be at an
exercise price equal to the closing price of our Common Stock on the Nasdaq
Global Market on the date of grant. The Annual Option Grant vests in one tranche
on the first anniversary of the date of grant if the recipient director remains
on our board on that date. Once vested, options granted pursuant to the Annual
Option Grant expire on the 10th anniversary of the date of grant; and     •   a
grant of restricted stock units on the first trading day after June 30 of each
calendar year with a value of $75,000 (the “Annual Restricted Stock Grant”). The
number of shares issued in the Annual Restricted Stock Grant will be equal to
$75,000 divided by the closing price of our Common Stock on the Nasdaq Global
Market on the date of grant. The shares covered by the Annual Restricted Stock
Grant vest in three equal tranches on each of the first three anniversaries of
the date of grant if the recipient director remains on our board on each such
date.

     These grants are made under the 2001 Incentive Stock Plan.





--------------------------------------------------------------------------------



 



Welcome Grant:

  •   Upon being initially elected to the board, a new elected director will
receive a “welcome grant” of stock options with a Black-Scholes value of $75,000
(the exercise price of which will be equal to the closing price of our Common
Stock on the Nasdaq Global Market on the date of grant) and a grant of
restricted stock units with a value of $75,000 (the number of shares covered by
such grant being equal to $75,000 divided by the closing price of our Common
Stock on the Nasdaq Global Market on the date of grant). The options and
restricted stock units included in the Welcome Grant vest in three equal
tranches on each of the first three anniversaries of the date of grant, if the
recipient director remains on the Board on each such date.

Non-Executive Chairperson:
If the Chairperson of the Board is a non-executive of the Company, such
Non-Executive Chairperson of the Board receives double the Annual Equity Grants,
as well as double the amounts in the “Welcome Grant”.

